Citation Nr: 9911453	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-32 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date for payment of the award of 
Dependency and Indemnity Compensation (DIC) benefits prior to 
November 1, 1990.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Merchant Marine 
from April 1918 to March 1942.  The record reflects that the 
veteran died at sea in March 1942.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1991 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas, which held that the appellant was 
entitled to DIC benefits effective from November 1, 1991.  
Correspondence received from the appellant's son in June 1992 
was construed as a Notice of Disagreement with the effective 
date which was assigned in the December 1991 determination.  

Subsequently, in an administrative action taken in April 
1996, the RO determined that since the veteran was a Merchant 
Marine who had service under PL 95-202, since the appellant 
was a widow of the veteran on the effective date of PL 95-
202, and since the provisions of 38 C.F.R. § 3.114 governing 
the effective dates to be assigned in cases in which a 
liberalizing law had been enacted were applicable, an 
effective date of November 1, 1990 was warranted for the 
award of DIC benefits.

The record reflects that in a March 1993 rating action the RO 
proposed to declare the appellant incompetent.  It was 
reasoned that as a result of Alzheimer's disease, the 
evidence reflected that the appellant was not competent to 
handle VA benefits.  She was given notice of this proposed 
action and an opportunity to provide any additional 
information and argument relating to the matter.  In a 
September 1993 rating decision, the appellant was declared 
incompetent effective from September 16, 1993.  In October 
1993, the RO received a statement from the appellant 
requesting that her son be appointed payee for her VA 
benefits.  In January 1994, the RO received an application 
for the appointment of the appellant's son, R. P., as a 
fiduciary, custodian or guardian.  In an action taken by the 
RO in late January 1994, R. P. was recognized by the VA as 
the payee of the appellant's benefits and designated as the 
legal custodian of the appellant.  Although R. P. indicated 
at a January 1999 Board hearing that he was no longer in a 
fiduciary relationship with the appellant with regard to the 
payment of VA DIC benefits, the Board notes that the record 
still reflects that R. P. is the appellant's fiduciary and 
will be treated as such for purposes of this decision.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in June 1927, 
and were still married when the veteran died in March 1942.

2.  The veteran had served with the Merchant Marine during 
World War II and such service was recognized by VA as active 
military service pursuant to liberalizing legislation which 
became effective January 19, 1988.

3.  The appellant's application for DIC benefits was received 
by VA on October 16, 1991.

4.  Ultimately, DIC benefits were granted by the RO effective 
from November 1, 1990.  

5.  Neither a formal nor informal claim for DIC benefits was 
filed prior to October 16, 1991.


CONCLUSION OF LAW

There is no statutory or regulatory basis for payment of DIC 
benefits earlier than November 1, 1990.  38 U.S.C.A. §§ 5110, 
5111 (West 1991); 38 C.F.R. §§ 3.31, 3.114, 3.400(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that an effective date prior to 
November 1, 1990 should be assigned because she filed a claim 
for such benefits prior to that time. 

Factual Background

In October 1991, the appellant submitted a statement to the 
RO in which she indicated that on June 2, 1989, she had filed 
a claim for DIC benefits over the phone with the VA.  She 
requested a reply as to the status of her claim and requested 
retroactive back-payment for the requested benefit.  A formal 
claim for DIC benefits was also filed in October 1991 at 
which time the appellant indicated that she was claiming that 
the cause of the veteran's death was due to service.  
Submitted with the October 1991 application for DIC benefits 
was a DD Form 1300, Report of Casualty prepared in June 1989, 
which showed the veteran died on March [redacted], 1942 at sea 
while serving with the USCG-Merchant Marine.  The report 
indicated that the cause of the veteran's death was presumed to 
have been in the performance of his duties.  It was also 
indicated on the form that the document had been issued under 
the provisions of Public Law 95-202 (38 U.S.C. § 106 Note), 
which administratively established active duty for the purposes 
of VA benefits.

In December 1991, a copy of a record of marriage was received 
by the RO, showing that the appellant and veteran were 
married in June 1927.  

In correspondence from the RO dated in December 1991, the RO 
notified the appellant that the claim for DIC benefits had 
been approved effective from November 1, 1991.

In correspondence from the RO to the appellant dated in 
January 1992, the RO indicated that they were unable to take 
any action on the claim for retroactive benefits because they 
had no record of a claim for DIC benefits filed prior to 
October 1991.  

In February 1992, the appellant's representative expressed 
disagreement with respect to the effective date assigned for 
the grant of DIC benefits.  The appellant's representative 
indicated that the appellant approached the U.S. Coast Guard 
in 1988 in an attempt to claim entitlement to DIC benefits.  
Also submitted was a copy of a post card issued by the U.S. 
Coast Guard dated July 1,1988, to the appellant which stated 
that the application for a determination of the veteran's 
status under P.L. 95-202 had been received and that it would 
be processed as soon as possible.

In correspondence from the RO dated in February 1992, the 
appellant was notified that a request to the Coast Guard was 
not considered a request for VA benefits, and that VA 
regulations prohibited that payment of benefits prior to that 
date of receipt of a claim by the VA.  It was noted that an 
opinion of the VA General Counsel had extended VA 
applications to include applications received by Social 
Security, but not to other agencies.  The appellant was 
notified that since a claim for DIC benefits was not received 
by the VA until October 1991, benefits were not payable prior 
to November 1, 1991.

In May 1993, the appellant submitted additional evidence 
which included a DD Form 2168, Application for Discharge Of 
Member or Survivor of Member Of Group Certified To Have 
Performed Active Duty with The Armed Forces of the United 
States, dated in February 1988.  The form indicated that the 
principal purpose of the information was to assist the 
secretary of a military department in determining if an 
applicant was a member of a group which has been found to 
have performed active military service and if so, to assist 
the secretary in issuing an appropriate certificate of 
service.  The routine use of the form was to establish an 
individual personnel record.

In correspondence from the RO to the appellant dated in July 
1993, the RO explained to the appellant that under VA 
regulation 38 C.F.R. § 3.151, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  She was advised that the first VA claim 
for DIC benefits was received in October 1991.  The RO 
explained that DD Form 2168, and DD Form 1300, although they 
did indicate that the veteran died in service, did not 
constitute specific claims for DIC benefits.  

In an administrative decision dated in April 1996, the RO 
addressed the issue of whether the assignment of an effective 
date of November 1, 1991 for the award of DIC benefits was in 
error.  The RO determined that since the veteran was a 
Merchant Marine who had service under PL 95-202, since the 
appellant was a widow of the veteran on the effective date of 
PL 95-202, and since the provisions of 38 C.F.R. § 3.114 
governing the effective dates to be assigned in cases in 
which a liberalizing law had been enacted were applicable, an 
effective date of November 1, 1990 was warranted for the 
award of DIC benefits.  In April 1996, the appellant's 
custodian, R. P., was notified of the assignment of an 
earlier effective date for the award of DIC benefits.

In March 1997, R. P. filed a statement in support of the 
claim for the assignment of an effective date of January 1988 
for the grant of DIC benefits.  Also submitted at that time 
was additional evidence reflecting that the veteran did in 
fact die at sea during service with the Merchant Marine.  

In a September 1997 rating action, the RO determined that 
following the initial December 1991 action by the RO at which 
time DIC benefits were awarded effective from November 1, 
1991, correspondence dated in June 1992 from R. P. could be 
considered a valid NOD in light of a finding that the 
appellant had a physical or mental disability which prevented 
the timely filing of an appeal on her own behalf.  A deferred 
rating action dated in September 1997 reflected that a 
Statement of the Case issued in December 1993 was considered 
void because it was not predicated on a timely NOD.  
Therefore, a new Statement of the Case was issued in 
September 1997.  A timely substantive appeal was received.  

R. P., the appellant's fiduciary and son, provided testimony 
at a hearing held before a member of the Board in January 
1999.  The appellant was not present at the hearing.  R.P. 
testified that the effective date of the award of DIC 
benefits should be in 1942, the year in which notification of 
the veteran's death was received.  He testified that the 
appellant's inquiry to the U.S. Coast Guard made as to the 
veteran's status, and /or notification from the U. S. Navy of 
the veteran's death which was received in 1942 constituted an 
informal claim for DIC benefits.  R. P. also stated that the 
appellant filed a written application for DIC benefits in 
February 1988 at the RO.  He testified that at that time, the 
appellant completed Form 1300.  R. P. testified that the 
appellant was led to believe by that in filling out Form 1300 
she had also applied for DIC benefits.  R. P. also testified 
that in July 1989 the appellant phoned the VA with regard to 
her claim for DIC benefits.  Additional evidence in the form 
of a statement provided by R.P. was submitted at the hearing.  

Pertinent Laws and Regulations

American Merchant Marines in Oceangoing Service during World 
War II were recognized as veterans under 38 C.F.R. § 
3.7(x)(15) effective January 19, 1988.  38 C.F.R. § 
3.7(x)(15).  Specifically, Section 401 of Public Law 95-202, 
dated November 23, 1977, essentially provided that service in 
various groups, if certified as active military service by 
the Secretary of Defense, and if a discharge under honorable 
conditions was issued by the Secretary, was considered active 
duty for purposes of all laws administered by VA.  Effective 
January 19, 1988, service as an American Merchant Marine in 
Oceangoing Service during the Period of Armed Conflict, 
December 7, 1941, to August 15, 1945, was recognized by VA as 
active military service certified as such under Section 401 
of Public Law 95-202.  38 C.F.R. § 3.7(x)(15).

A specific claim in the form prescribed by the Secretary (or 
jointly with the Secretary of Health and Human Services, as 
prescribed by § 3.153) must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.152(a).   

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. 3.155.

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (1998); (Authority: 38 U.S.C. 5110(a)).  The 
effective date for the award of death benefits due to a 
veteran's death in service, is the first day of the month 
fixed by the Secretary concerned as the date of actual or 
presumed death, if the claim is received within one year 
after the date of the initial report of actual death or 
finding of presumed death was made.  38 U.S.C.A. § 5110(j); 
38 C.F.R. § 3.400(c)(1).  However, section 5110(g) provides 
an exception to section 5110(j):

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g).  

The relevant regulation states in pertinent part: where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or DIC is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a).  If a claim is reviewed at the request 
of the claimant more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3).

Payment of monetary benefits based on an award of DIC 
benefits may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award became effective.  
38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

Analysis

The appellant has argued that an effective date prior to 
November 1, 1990 is warranted for the award of DIC benefits.  
Specifically, it has been argued that an effective date of 
1942 should be assigned since it was in that year that the 
veteran died, that the appellant inquired of the veteran's 
status and that notification of his death was received.  In 
the alternative, it has been argued that an effective date of 
January 1988 should be assigned, representing the effective 
date of the regulation recognizing American Merchant Marines 
in Oceangoing Service during World War II as veterans under 
38 C.F.R. § 3.7(x)(15).  It is also argued that effective 
dates of February 1988, July 1988 and June 1989 are 
warranted, representing dates upon which it is reported that 
the appellant filed formal or informal claims of entitlement 
to DIC benefits.

In this case the currently assigned effective date for the 
award of DIC benefits, November 1, 1990, is premised upon a 
finding that a formal claim for benefits was filed in October 
1991 and that upon application of the provisions of 38 C.F.R. 
§ 3.114, benefits were authorized one year prior to that time 
or in October 1990.  The effective date of November 1, 1990 
was then reached upon applying the provisions of 38 C.F.R. 
§ 3.31, which provide that payment of monetary benefits based 
on an award of DIC may not be made to an individual for any 
period before the first day of the calendar month following 
the month in which the award or increased award became 
effective.

The Board notes that in this case, under the applicable 
provisions of 38 C.F.R. § 3.114, there is no basis upon which 
the grant of DIC benefits may be effectuated at any point 
prior to January 19, 1988, under the liberalizing law which 
became effective on that date and which is currently codified 
at 38 C.F.R. § 3.7(x)(15).  Further, there is no evidence 
which reflects that a formal claim for DIC benefits was filed 
prior to October 1991.  Accordingly, the Board VA is required 
to evaluate the evidence to determine whether an informal 
claim for DIC benefits was filed at any time between January 
1988 and October 1991.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  Under 38 C.F.R. § 3.155, an 
informal claim consists of any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of the claimant who is not sui 
juris.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

The enactment of 38 C.F.R. §  3.7(x)(15) which became 
effective in January 1988, in and of itself does not 
constitute an informal claim for benefits or a basis upon 
which an effective date of January 1988 may be granted for 
the award of DIC benefits, although that argument has been 
made by and on behalf of the appellant.  An intent to apply 
for VA benefits pursuant to that liberalizing law must be 
shown as contemplated under 38 C.F.R. § 3.155.  The 
appellant's son testified that the appellant appeared at the 
RO in January 1988 in order to pursue a claim of entitlement 
to DIC benefits and in order to fill out forms in that 
regard.  However, there is no objective evidence supporting 
that testimony, and the record does not include any forms 
which were filled out in January 1988.  Accordingly, the 
Board is unable to conclude that either a formal or informal 
claim was filed in January 1988 based solely upon the 
testimony of the appellant's son to that effect.  

It has also been argued that an effective date of February 
1988 should be assigned.  The evidence does reflect that in 
February 1988, the appellant completed a DD Form 2168, 
Application for Discharge Of Member or Survivor of Member Of 
Group Certified To Have Performed Active Duty with The Armed 
Forces of the United States, dated in February 1988.  It is 
argued that the completion of this form should also be 
considered as an informal claim for DIC benefits.  It is also 
asserted that the appellant was led to believe by VA 
employees that the completion of DD Form 2168 also 
constituted a claim for DIC benefits.  

The Board is unable to find that the completion of the DD 
Form 2168 in February 1988 constitutes an informal claim for 
DIC benefits filed in February 1988.  The DD Form 2168 
indicated that the principal purpose of the information was 
to assist the secretary of a military department in 
determining if an applicant was a member of a group which has 
been found to have performed active military service and if 
so, to assist the secretary in issuing an appropriate 
certificate of service.  The routine use of the form was to 
establish an individual personnel record.  There was no 
indication on the form that the completion of information on 
that form equated to or would also be considered as a claim 
for DIC benefits.  Further, the mere completion of that form 
by the appellant does not meet the requirements of an 
informal claim under the provisions of 38 C.F.R. § 3.155.  In 
this case the mere completion of those forms does not reflect 
that the VA DIC benefits were sought or reveal an intent to 
apply for such benefits.  Dunson v. Brown, 4 Vet. App. 327, 
329-330 (1993).  In Brannon v. West, 12. Vet. App. 32 (1998), 
the Court observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.  The 
Court has held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).

It has also been argued that the appellant was led to believe 
by a VA employee that in completing the DD Form 2168 in 
February 1988, she had also filed a claim for VA DIC 
benefits.  The Board notes that while it is unfortunate if 
the appellant was given incorrect information by a VA 
employee, the Court has held "erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 
30 (1994); Owings v. Brown, 8 Vet. App. 17, 23 (1995).  
Accordingly, that argument does not provide a basis upon 
which it may be determined that an informal claim for DIC 
benefits was filed in February 1988 or that an effective date 
of February 1988 is warranted for the award of DIC benefits.  

It has also been argued that an effective date of July 1988 
should be assigned for the award of DIC benefits.  On July 1, 
1988 a postcard was issued by the U.S. Coast Guard to the 
appellant indicating that the application for a determination 
of the veteran's status under P.L. 95-202 had been received 
and that it would be processed as soon as possible.  Again 
for the same reasons that the February 1988 completion of the 
DD Form 2168 is not considered to be an informal claim, the 
July 1988 correspondence is similarly not considered by the 
Board to constitute an informal claim for DIC benefits.  
Essentially, again the postcard dated in July 1988 does not 
reflect that VA DIC benefits were sought or reveal an intent 
to apply for such benefits at that time.  Dunson v. Brown, 4 
Vet. App. 327, 329-330 (1993).  Moreover as previously 
indicated even if the appellant were under the mistaken 
belief that the receipt of DD Form 2168 as evidenced by the 
postcard dated in July 1988 also constituted the receipt of a 
claim for DIC benefits as a result of advice received from a 
VA or government employee application, such would not provide 
the basis upon which it could be concluded that an informal 
claim for DIC benefits was filed in February 1988 or that an 
effective date of July 1988 is warranted for the award of DIC 
benefits.

Finally, it is argued that an effective date of June 1989 is 
warranted for the award of DIC benefits.  The evidence 
reflects that in correspondence from the appellant to the RO 
dated in October 1991 at which time entitlement to DIC 
benefits was claimed, the appellant also stated that on June 
2, 1989 she had filed a claim for DIC benefits over the phone 
with the VA.  The record contains no evidence that the phone 
call referred to by the appellant was made, or what the 
content of the call was.  As such, there is no basis upon 
which to grant an earlier effective date based upon the 
claimed phone call.

In summary, the Board has determined that no claim, informal 
or otherwise, was filed with VA prior to receipt of the claim 
on October 16, 1991.  Specifically, having reviewed the 
record the Board is unable to identify any communication or 
evidence filed prior to October 16, 1991, which meets the 
regulatory requirements of informal claim.  See 38 C.F.R. 
§ 3.155.  Therefore, the date of the filing of the claim of 
entitlement to DIC benefits is determined to be October 16, 
1991, the date of the filing of the formal claim for such 
benefits. 

Inasmuch as the Board has determined that October 16, 1991 is 
the date of the filing of the claim, the provisions of 
38 C.F.R. § 3.114 are also applicable to the claim as were 
applied by the RO previously.  Under 38 C.F.R. § 3.114, where 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  Where DIC is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order to be eligible for a retroactive payment 
under the provisions of this paragraph the evidence must show 
that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a).  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  In this 
case since the date of the filing of the claim was October 
16, 1991, benefits are authorized for one year prior to that 
time, or from October 16, 1990.  

Having determined that the effective date of the award of DIC 
benefits is October 16, 1990, the provisions of 38 C.F.R. 
§ 3.31 become applicable.  Under the provisions of 38 C.F.R. 
§ 3.31, payment of monetary benefits based on an award of DIC 
benefits may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award became effective.  
In this case, the earliest date upon which payment of DIC 
benefits is warranted is November 1, 1990, as was determined 
by the RO.  

The Board having fully reviewed the record, is unable to 
identify any claim for VA DIC benefits either formal or 
informal filed prior to October 1991.  Accordingly, the claim 
of entitlement to an effective date prior to November 1, 1990 
for the award of DIC benefits must be denied.

Additional Matters

The Board has examined the record in order to determine 
whether there may be an inferred claim of clear and 
unmistakable error (CUE) in the appellant's contentions.  See 
38 C.F.R. § 3.105(a); Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992).  The Board has been unable to identify such a 
claim.  The Board notes that this case is unlike Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In Johnston, an earlier 
effective date claim based on CUE had been specifically 
raised by the appellant.  See Johnston, 10 Vet. App. at 82, 
86.  A specific CUE claim has been not raised by this 
appellant.  The Board further notes that, even if a CUE claim 
could be inferred, the Board would be without jurisdiction to 
adjudicate it, in the absence of a duly filed appeal.  See 
Johnston, 10 Vet. App. at 90 (Steinberg, J., concurring).

The Board also notes that to some extent, it appears that the 
appellant is raising what amounts to a theory of relief 
couched in equity.  However, the Board is bound by the law in 
such matters and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].


ORDER

An effective date earlier than November 1, 1990, for the 
award of payment of DIC benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

